United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 11, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40529
                         Summary Calendar


CHARLOTTE MANOR

                     Plaintiff - Appellant

     v.

TEXAS SUPREME COURT JUSTICES, RONALD WALKER, Chief Justice,
ROBERT TRAPP, Judge, 411th Judicial Court, San Jacinto County,
LINDA GOOD, East Texas Legal Aid

                     Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:03-CV-32
                       --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charlotte Manor appeals the dismissal of her 42 U.S.C.

§ 1983 action for lack of subject-matter jurisdiction pursuant to

FED. R. CIV. P. 12(b)(1) and for failure to state a claim upon

which relief may be granted pursuant to FED. R. CIV. P. 12(b)(6).

Because Manor’s alleged deprivation of constitutional rights

arose solely from the state-court divorce and child custody

proceeding and was “inextricably interwined” with the state

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40529
                                 -2-

court’s judgment, the district court did not err in dismissing it

in part for lack of subject-matter jurisdiction.    See Davis v.

Bayless, 70 F.3d 367, 375 (5th Cir. 1995); see also Musslewhite

v. State Bar of Texas, 32 F.3d 942, 946 (5th Cir. 1994).      Because

the state judges were entitled to absolute immunity from

liability and Manor did not allege that they acted in the absence

of all jurisdiction, the district court did not err in dismissing

Manor’s complaint in part for failure to state a claim upon which

relief may be granted.    See Malina v. Gonzales, 994 F.2d 1121,

1124 (5th Cir. 1993).    Manor’s appeal is without arguable merit

and, therefore, is DISMISSED as frivolous.    See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); see 5TH CIR. R. 42.2.

Manor’s motion for appointment of counsel is DENIED.   Manor’s

motion for an extraordinary writ that the “agreed decree of

divorce” be voided and held unenforceable is also DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.